Per Curiam.

The question presented is whether there is a right to an appeal to the Court of Common Pleas from an action of the Board of Review in disallowing an application to institute a further appeal from the referee’s decision.
Section 4141.28, Revised Code, provides that “when the board disallows an application to institute a further appeal, or renders its decision affirming, modifying, or reversing the decision of the referee, all interested parties shall be notified of such decision or order by mail addressed to the last known post-office address of such parties. * * * any interested party may, within thirty days after notice of the decision of the board was mailed to the last known post-office address of all interested parties, appeal from the decision of the board to the Court of Common Pleas * * *. Any application for reconsideration, any appeal from a decision on reconsideration of the determination of the administrator, application to institute a further appeal, and any notice of intention to appeal the decision or order of the board to the Court of Common Pleas may be executed in behalf of any party * * * by an agent.” (Emphasis added.)
It is clear from the above-quoted provisions of the statute that the General Assembly in amending Section 4141.28, Revised Code, intended the word, “decision,” to include “order.” The action of the Board of Review disallowing the application to institute a further appeal from the referee’s decision was appealable to the Court of Common Pleas.
The judgment of the Court of Appeals is reversed, and that of the Court of Common Pleas is affirmed.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.